

115 HRES 606 IH: Expressing the sense of the House of Representatives that Robert Mueller should resign from his special counsel position.
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 606IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Gaetz (for himself, Mr. Biggs, and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that Robert Mueller should resign from his
			 special counsel position.
	
 Whereas from 2001–2013, Robert Mueller served as Director of the Federal Bureau of Investigation; Whereas, as early as 2009, the FBI discovered that Russian officials were engaging in bribery and extortion, tainting the American uranium industry in violation of the Foreign Corrupt Practices Act to strengthen their own nuclear program;
 Whereas investigations into Russia’s corruption of American uranium-related businesses were supervised by then-United States Attorney Rod Rosenstein, currently serving as Deputy Attorney General, and then-Assistant FBI Director Andrew McCabe, currently serving as Deputy Director of the FBI;
 Whereas despite knowledge of this corruption, backed by documents and an eyewitness account, neither the Department of Justice nor the Federal Bureau of Investigation under the leadership of Mr. Mueller brought charges;
 Whereas the Department of Justice actively threatened the liberty of a confidential informant embedded within Russia’s nuclear program who wished to inform Congress about Russian corruption of American uranium-related companies, and the FBI required this informant to sign a non-disclosure agreement, intentionally depriving Congress of information vital to national security and Congressional oversight authority;
 Whereas Members of Congress have raised objections to, and concerns with, the sale of American uranium assets to Russian companies, and raised these concerns in official correspondence to then-President Obama as early as 2010;
 Whereas in 2010, when the Russian Federation needed American approval of uranium sales, former President William Jefferson Clinton received hundreds of thousands of dollars in speaking fees from Kremlin-linked institutions, and requested approval from the State Department to meet with central figures in Russia’s nuclear industry, and eventually met with Russian leader Vladimir V. Putin at Mr. Putin’s private residence;
 Whereas the Clinton Foundation has either directly or indirectly received undisclosed donations totaling millions of dollars from Russian-linked sources, including from officials in Russia’s nuclear program;
 Whereas in 2010, Hillary Clinton, founder of the Clinton Foundation, wife of former President Clinton, and then Secretary of State, approved the sale of Uranium One to a Russian state-owned nuclear technology corporation;
 Whereas any thorough and honest investigation into the corruption of American-uranium related business must include investigating the willful blindness of the FBI and its leaders;
 Whereas under 28 CFR 45.2, no individual can participate in a criminal investigation if he has a personal or political relationship with any organization substantially involved in the conduct that is subject of the investigation;
 Whereas under 28 CFR 45.2, no individual may participate in a criminal investigation if the individual’s participation would create an appearance of conflict of interest likely to affect public perception of the integrity of the investigation;
 Whereas the Code of Federal Regulations, applied to Mr. Mueller, demonstrates that he cannot be allowed to investigate his former colleagues, supervisors, and subordinates; and
 Whereas these obvious conflicts of interest are unacceptable to the United States justice system and the American people: Now, therefore, be it
	
 That the House of Representatives expresses its sense that Robert Mueller is compromised and should resign from his special counsel position immediately.
		